Citation Nr: 0112537	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-18 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) dependency and indemnity compensation 
(DIC) benefits.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The appellant is the decedent's surviving spouse.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
May 2000 determination of the VA Manila Regional Office (RO) 
which denied the appellant's claim for VA DIC benefits on the 
basis that her deceased husband did not have the requisite 
military service to establish eligibility therefor.


FINDING OF FACT

The service department has certified that the appellant's 
deceased husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces during World War II.


CONCLUSION OF LAW

The service of the appellant's deceased husband does not meet 
the basic eligibility requirements for VA DIC benefits. 38 
U.S.C.A. §§ 101, 107, 5107(a) (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.1, 3.3, 3.8(b), 3.159(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, although this claim was decided by the 
RO before enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), a 
remand to the RO for additional action is not warranted as VA 
has already met its obligations to the appellant under that 
statute.  As set forth in more detail below, all relevant 
facts have been adequately developed by the RO; given the 
facts of this case, there is no reasonable possibility that 
any further assistance to the appellant would aid in 
substantiating her claim.  The Board notes that by December 
1999 letter, she was informed of the nature of the evidence 
which would substantiate her claim.  Also, a detailed 
Statement of the Case was sent to her in August 2000.  In 
view of the foregoing, the Board finds that VA has fully 
satisfied its duty to the appellant under VCAA.  As the RO 
fulfilled the duty to assist, and because the change in law 
has no material effect on adjudication of her claim, the 
Board finds that it can consider the merits of this appeal 
without prejudice to her.  Bernard v Brown, 4 Vet. App. 384 
(1993).

The record contains a copy of a notarized Form PVAO-4 from 
the Philippine Veterans Affairs Office certifying that the 
appellant's husband was a veteran of World War II.  The 
evidence of record indicates that he died in 1979.   

In January 2000, the RO contacted the U.S. Army Reserve 
Personnel Center (ARPERCEN) requesting verification of 
service.  The RO provided the decedent's name, date of birth, 
date of death.  In March 2000, ARPERCEN advised the RO that 
it did not find any evidence that the decedent served as a 
member of the Commonwealth Army of the Philippines, including 
the guerrillas, in the service of the Armed Forces of the 
United States.

In a September 2000 memorandum for file, the RO noted that 
the records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the United 
States Armed Forces in the Far East (USAFFE) and those who 
claim to have served in the organized guerrilla forces are 
maintained by ARPERCEN.  The RO stated that the individual 
records for each potential claimant were maintained in 
alphabetical order.  It was noted that ARPERCEN had 
repeatedly informed VA that, unless a claimant reported 
personal data such as a name different from that provided in 
a prior request for service verification, there was no value 
in resubmitting a request for reverification.  The RO 
explained that ARPERCEN had indicated that a potential 
claimant's service was verified by the records associated 
with his name and that, if the name is a common one or if 
there are minor discrepancies in spelling or middle initial, 
ARPERCEN would compare the service number, date and place of 
birth, and names of next of kin provided in the request for 
information with the records they have on file.  The RO noted 
that documents issued by the Philippine Army or Philippine 
Veterans Affairs (with the exception of Form 23, Affidavit 
for Philippine Army Personnel) were of no value in 
establishing service unless they contained personal data that 
was substantially different than that VA had provided to 
ARPERCEN.  The RO indicated that the Philippine government 
had its own regulations and laws which permitted recognition 
of military service not recognized by the U.S. Army and their 
findings are not binding on ARPERCEN.  The RO again noted 
that the service department had certified that the 
appellant's husband had no valid service, based on the 
personal information provided.

The appellant claims that the military service of her husband 
meets the requirements for eligibility for VA benefits on the 
basis that he was a "veteran."  The provisions of 38 U.S.C.A. 
§ 1541, pertaining to death pension benefits, require that 
the deceased person shall have been a veteran.  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits which do not 
include disability and death pension benefits authorized by 
chapter 15, title 38 of the U.S. Code. 38 U.S.C.A. § 107(a); 
38 C.F.R. § 3.8(c), (d).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) ninety days creditable service 
based on records from the service department such as 
hospitalization for 90 days for a line of duty disability.  
38 C.F.R. § 3.203(b).  When the claimant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements discussed above, the VA shall request 
verification of service from the service department. 38 
C.F.R. § 3.203(c).

In this case, none of the material submitted by and on behalf 
of the appellant is sufficient to prove qualifying service on 
the part of her husband.  Thus, VA is bound by the 
certification of the service department which shows that her 
husband did not have service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  The findings by the 
service department verifying a person's service are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  Venturella v. Gober, 10 Vet. App. 340 (1997); Duro 
v. Derwinski, 2 Vet. App. 530 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115 (1993).  Further, the Board finds that 
the record contains no additional evidence which would 
warrant a further request to the service department to verify 
or recertify additional military service.  Sarmiento v. 
Brown, 7 Vet. App. 80 (1994).

Consequently, as the appellant's husband did not have the 
requisite service to qualify the appellant for VA DIC 
benefits, her claim is denied.  38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.8.  Where the law is dispositive, as here, the claim must 
be denied due to an absence of legal entitlement.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

Basic eligibility for DIC benefits is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

